Title: To James Madison from Stephen Kingston (Abstract), 11 February 1805
From: Kingston, Stephen
To: Madison, James


11 February 1805, Philadelphia. “The papers relative to my Claim for Ship Ann & Susan Condemnd at Curacoa, haveing been transmitted by Mr. Fitzsimons Chairman of the Chamber of Commerce to the Department of State, Duplicates were sent to Mr. Skipwith, in hopes of redress under the French Convention, but which haveing intirely fail’d, I beg leave to hand Copy of his Letter, also of a Letter from Mr. Van Polanan Minister from the Batavian Republic, on whom I waited the 30 Septr. 1797 at Princeton with a friend & takeing occasion to enquire the nature of the advice he had given the fiscal? he replied ‘it was to restore or pay for the property, the Government being committed by answers to the Memorials.’
“My present embarasments requireing every aid, allow me Sir, to entreat such information as to the means pursued by the U States in regard to the proceedings at that Island as may direct my further steps herein? and to enquire, if not very favorable result appears probable from such measures, will the Government assist the Claimants in pursuing redress & seeking compensation by their own Agent, to be by them appointed in Holland or in Paris? and in what manner can they hope such beneficial support will be exercised or applied?
“The Loss of above $100,000 Dollrs. within a recent period is attended by difficulties from which I seek relief, & to pay all my own debts, only by the pursuit of my own property according to the Law of Nations & of Judicial proceedings, in which I presume to look with confidence for the Countenance of my Government.”
